—Appeal from a judgment of Ontario County Court (Doran, J.), entered March 5, 2002, convicting defendant upon her plea of guilty of, inter alia, grand larceny in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously reversed on the law, the plea is vacated and the matter is remitted to Ontario County Court for further proceedings on the indictment.
Same memorandum as in People v Laraby ([appeal No. 1] 305 AD2d 1121 [2003]). Present — Pigott, Jr., P.J., Green, Wisner, Bums and Gorski, JJ.